Title: From Thomas Jefferson to Henry Dearborn, 6 November 1802
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Th:J. to the Secretary at War.
          
          In the case of Crutchelow & John Williams, two of the murderers of the Indians who have fled, had the case happened in any of the states which proceed according to the forms of the English law, an indictment would be preferred to a grand jury, the witnesses called to appear, and on it’s being found a true bill, a capias issues, which being returned non est inventus, an Exigent goes out, on the return of which the party stands outlawed, convicted & attainted, his blood corrupted; & all his lands and goods forfeited. I presume the Indiana territory has made analogous provisions by it’s laws. if so, would it not be well to suggest to the Governor or district attorney of the territory, to set that proceeding on foot, and on the indictment being found by the grand jury, authorize them to offer a reward of Dollars for each of the offenders on their safe delivery to any prison in any part of the US.? this reward may be operating while the process of outlawry is going on.
          Nov. 6. 1802.
        